NOT RECOMMENDED FOR PUBLICATION
                             File Name: 06a0782n.06
                             Filed: October 20, 2006

                                      No. 04-5776

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


NATASHA W. CORNETT,

      Petitioner-Appellant,

v.                                                  On Appeal from the United
                                                    States District Court for the Eastern
CHERRY LINDAMOOD, Warden,                           District of Tennessee

      Respondent-Appellee.
                                           /

BEFORE:      RYAN and COOK, Circuit Judges; and GWIN, District Judge.*

      RYAN, Circuit Judge.        Natasha W. Cornett appeals the district court’s order

denying her 28 U.S.C. § 2254 habeas corpus petition. Pursuant to a package plea

agreement in which the state of Tennessee agreed not to seek the death penalty, Cornett

and her five codefendants pleaded guilty to three counts of first degree murder, one count

of attempted first degree murder, two counts of especially aggravated kidnaping, two

counts of aggravated kidnaping, and one count of theft of property valued between

$1,000.00 and $10,000.00. Cornett was sentenced to life in prison. She now argues that

her guilty pleas were unconstitutionally coerced because the plea agreement offered her

was “packaged” with and conditional upon the plea agreements offered her confederates.




      *
          The Honorable James S. Gwin, United States District Judge for the Northern
District of Ohio, sitting by designation.
(No. 04-5776)                                 -2-

       We AFFIRM the district court’s denial of Cornett’s habeas corpus petition because

she fails to establish that her guilty pleas were obtained in violation of established federal

law as determined by the Supreme Court.

                                                I.

       On April 6, 1997, Cornett and five friends acquired two guns and set out on a road

trip from Pikeville, Kentucky, to New Orleans, Louisiana. State v. Howell, 34 S.W.3d 484,

487 (Tenn. Crim. App. 2000). They soon realized that their car would not survive the trip,

and they discussed the possibility of stealing a car from a parking lot or dealership. Id.

The group stopped at a rest stop along Interstate 81 near Greenville, Tennessee, where

another traveler, Vidar Lillelid, an active Jehovah’s Witness, approached them. Id. A

conversation ensued with Vidar Lillelid, his wife Delfina, their six-year-old daughter Tabitha,

and their two-year-old son Peter. Id. At some point, one of Cornett’s companions

displayed a gun and directed the family to its van, stating: “I hate to do you this way, but

we are going to have to take you with us for your van.” Id. Vidar Lillelid offered his keys

and wallet in exchange for permission to remain at the rest stop, but his request was

denied. Id.

       Vidar Lillelid, still at gunpoint, was directed to leave the interstate at the next exit and

to drive to a secluded place. Id. at 488. One of the members of Cornett’s group then shot

Vidar Lillelid six times, once in the eye, and five times in the chest, killing him. Id. at 489.

Three of the wounds in his chest formed the shape of an equilateral triangle. Id. Delfina

Lillelid was shot eight times. Id. Bones in her left arm and thigh were shattered, but her

wounds were not immediately fatal; she died shortly thereafter. Id. Three of the wounds
(No. 04-5776)                                -3-

in her back formed a triangular pattern. Id. Tabitha Lillelid received one shot to the head,

from which she died the next day. Id. at 489-90. Peter Lillelid was shot twice from behind;

he survived, but lost his right eye. Id. at 490.

       Cornett and her companions fled the scene in the Lillelids’ van, running over Delfina

Lillelid, who was possibly still alive. Id. at 489. They drove to Mexico where they were

stopped by the Mexican authorities, arrested, and eventually returned to Tennessee. Id.

at 488-89. Several members of the group had personal items belonging to the Lillelids in

their possession when they were arrested. Id.

       The state of Tennessee filed charges and notified Cornett and her three adult

codefendants that the state would request the death penalty. Id. at 489. Shortly before

trial, and after extensive pretrial proceedings, the state offered, in writing, to withdraw its

intent to seek the death penalty against the adult defendants if each of the defendants

would plead guilty to three counts of first degree murder and one count of attempted first

degree murder. Id. All the defendants, including Cornett, accepted the offer. Id. Cornett

and all of her codefendants entered guilty pleas consistent with the agreement. In

February 1998, Cornett was sentenced to three consecutive terms of life in prison with no

chance of parole, plus an additional 25 years. Id. at 489, 490-91.

       A few years later, on July 19, 2001, Cornett filed a petition for post-conviction relief

in the state court, claiming, among other things, that her guilty pleas were not voluntary

because of the coercive effect of the package plea offer, which, in effect, was that only if

Cornett pleaded guilty would her companions avoid the death penalty.

       The state court reviewed the record made at Cornett’s guilty plea hearing three

years earlier, which revealed that the court explained to all six defendants, as a group,
(No. 04-5776)                               -4-

each of the charges and the consequences of pleading guilty. The defendants answered

together that they understood the consequences of pleading guilty to the charges. The

court also asked the defendants, as a group, whether their pleas were voluntarily made;

whether any force or threats were used to cause them to plead guilty; whether they were

satisfied with counsel; and whether they had used drugs or alcohol in the previous 24

hours. The transcript indicates that Cornett answered that her pleas were voluntary, and

she gave no indication that she was not satisfied with her counsel. The court also asked

Cornett individually about her education level and ability to read and write, and whether she

was pleading guilty to the charges because she was, in fact, guilty. She stated that she

could read and write, and that she was pleading guilty because she was guilty.

       At the completion of the post-conviction proceedings, the court found that Cornett’s

pleas were knowing and voluntary, were made upon the sound advice of her attorneys, and

were not made as a result of stress caused by the package plea offer. The court also

noted that Cornett was fully aware of the consequences of her pleas and represented at

the sentencing hearing that she was not under the influence of drugs or alcohol.

       After she exhausted her post-conviction remedies in state court, on May 2, 2003,

Cornett filed a pro se application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

arguing that her guilty pleas were unconstitutionally obtained and that her counsel provided

ineffective assistance.   The district court granted the warden’s motion to dismiss,

explaining that, although the Supreme Court has indicated that a plea offer which promises

lenient treatment of a third party creates a greater danger of imposing a false guilty plea,

it has not indicated that such offers are per se unconstitutional. The district court also

found that Cornett’s ineffective assistance of counsel claims were procedurally defaulted.
(No. 04-5776)                               -5-

On June 7, 2005, this court granted Cornett a certificate of appealability on the issue

whether the package plea offer unconstitutionally coerced her guilty pleas, and granted her

leave to proceed in forma pauperis.

                                             II.

       We review the district court’s legal conclusions in a habeas proceeding de novo and

its factual findings for clear error. Jones v. Jamrog, 414 F.3d 585, 590 (6th Cir. 2005).

Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a federal court

may grant habeas relief only if the state court adjudication:

              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as determined
       by the Supreme Court of the United States; or

             (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State court
       proceeding.

28 U.S.C. § 2254(d)(1)-(2) (West Supp. 2006). We presume that the state court’s factual

findings are correct unless the petitioner offers clear and convincing evidence to rebut the

presumption of correctness. 28 U.S.C. § 2254(e)(1) (West Supp. 2006).

       A state court adjudication is contrary to “clearly established Federal law” only if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law, or if it decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 413 (2000). The state

court’s adjudication is unreasonable if the state court identifies the correct governing legal

principle from Supreme Court decisions but unreasonably applies that principle to the facts

of the prisoner’s case. Id.
(No. 04-5776)                              -6-

       The Supreme Court has established that a trial court may not accept a guilty plea

“without an affirmative showing that it was intelligent and voluntary.” Boykin v. Alabama,

395 U.S. 238, 242 (1969). Although the Supreme Court has indicated, in dicta, that “a

prosecutor’s offer during plea bargaining of adverse or lenient treatment for some person

other than the accused” may “pose a greater danger of inducing a false guilty plea by

skewing the assessment of the risks a defendant must consider,” Bordenkircher v. Hayes,

434 U.S. 357, 364 n.8 (1978), it has not specifically addressed the constitutional

implications of such offers, much less determined that plea agreements resulting from

them are per se unconstitutional.

                                            III.

       The state court found that Cornett’s pleas were not coerced by the package offer,

but were “in all respects voluntarily, knowingly, understandingly and intelligently made.”

The court first noted that, under Tennessee precedent, package plea offers are an

acceptable means of reaching a plea agreement. The court then determined that Cornett

discussed the plea offer in great detail with her experienced, prepared attorneys, and was

aware of the consequences of her guilty pleas. The court noted that Cornett’s attorneys

testified that she “exhibited nothing to indicate coercion by the package offer.” The court

explained that “[t]actically the attorneys had no choice but to recommend the plea[s],”

because the record clearly refuted Cornett’s contention that she was not a knowing and

willing participant in the shootings. The court also determined that there was no evidence

to indicate that Cornett was under the influence of drugs at the time she made her pleas.

The court noted that, at the plea colloquy, Cornett told the court that she had not used any
(No. 04-5776)                                -7-

drugs in the 24 hours prior to the plea colloquy and that she was pleading voluntarily. She

also answered in the affirmative when asked whether she was satisfied with her counsel.

         Cornett argues that the package plea offer unconstitutionally coerced her guilty

pleas because: 1) contrary to the state court’s findings, there was no factual basis for her

guilty pleas; 2) the state’s promise to withdraw its intent to seek the death penalty against

her codefendants was the primary consideration in her decision to plead guilty; 3) the

sentencing court failed to carefully examine the voluntariness of her guilty pleas because

it conducted a group plea colloquy and accepted group answers to some of the questions

asked during the plea colloquy; and 4) other factors, such as antidepressant medication,

impermissibly influenced her guilty pleas.

         Cornett fails to present clear and convincing evidence to rebut the presumption that

the state court’s factual findings are correct, and her argument is meritless given the high

burden AEDPA places on habeas petitioners. The Supreme Court has not determined that

package plea agreements are per se unconstitutional, and the record supports the state

court’s conclusion that Cornett voluntarily and knowingly pleaded guilty to the charges

against her after being fully informed of the consequences her guilty pleas. We agree with

the district court that the state court’s determination that Cornett’s guilty pleas were not

unconstitutionally coerced by the package plea offer is neither contrary to, nor an

unreasonable application of, clearly established federal law as determined by the Supreme

Court.

                                              IV.
(No. 04-5776)                            -8-

      For the foregoing reasons, we AFFIRM the judgment of the district court denying

Cornett’s 28 U.S.C. § 2254 habeas corpus petition.